In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0930V
                                    Filed: November 4, 2015
                                           Unpublished

****************************
JAMES SCAMMAN,                         *
                                       *
                   Petitioner,         *     Ruling on Entitlement; Concession;
                                       *     Influenza (“flu”) Vaccine; Shoulder Injury
                                       *     Related to Vaccine Administration
SECRETARY OF HEALTH                    *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *     (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Amber Wilson, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Lara Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On August 26, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act” or “Program”). The petition alleges that petitioner suffered a shoulder
injury as a result of an influenza (“flu”) vaccine administered to him on October 22,
2014. Petition at 1. The case was assigned to the Special Processing Unit (“SPU”) of
the Office of Special Masters.

        On November 2, 2015, respondent filed a Rule 4(c) report in which she conceded
entitlement to compensation. Respondent’s Rule 4(c) Report at 2. Specifically,
respondent determined that petitioner’s alleged injury is consistent with a shoulder injury
related to vaccine administration (“SIRVA”) and that it was caused-in-fact by the flu
vaccine he received on October 22, 2014. Id. Respondent identified no other causes
for petitioner’s SIRVA and determined, based on the medical evidence of record, that
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner has suffered the condition for more than six months. Id. Respondent
therefore concluded that petitioner has satisfied all legal prerequisites for compensation
under the Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master